Title: To George Washington from Major General Lafayette, 9 February 1778
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Washington, George



At flemming town [N.J.] the nineth february [1778]
dear general

I can not let go back my guide without taking this opportunity of wraiting to your excellency tho’ I have not yet public business to speak of—I go on very slowly some times pierced by rain, sometimes covered with snow, and not thinking many handsome thoughts about the projected incursion into canada—if succèss were to be had it would surprise me in a more agreable manner, by that very reason that I do’nt expect very shining ones—lake champlain is very cold for producing the least bit of laurels, and if I am neither drawned neither starv’d I’l be as proud as if I had gained two battles.
Mister düer had given to me a rendés vous at a tavern, but no body

was to be found there—I went by coriel-ferry in compliance to the directions of lord stirling, and the advices of Mister tilmangh and gibs—I fancy Mister düer will be with Mister Cannway sooner than he had told me—they’l perhaps conquer canada before my arrival, and I expect to meet them at the governor’s house in quebec.
I have been told by the people in going along, that on the other side of the delaware, there was a great plenty of scheep which the ennemy could take of very easely and which ought to be secured—that I ca’nt give any particular intelligence about but I thought it proper to mention that report to your excellency—I have heard too that the ennemy keeps a great correspondance with the jersays by coopers ferry.
Could I believe one single instant that this pompous command of a northen army will let your excellency forget a little an absent friend, then I would send the project to the place it comes from—but I dare hope that you will remember me some times—I wish you very heartely the greatest public or private happiness and succès—it is a very melancholy idea for me that I ca’nt follow your fortune as near your person as I could wish—but my heart will take very sincerely his part of every thing which can happen to you, and I am already thinking of the agreable moment were I’l come down to assure myself your excellency of the most tendir affection and highest respect I have the honor to be with dear general Your most obedient servant

the Marquis de lafayette


will you give me leave to inclose here my most affectionate respects to your lady and my best compliments to your excellency’s family.

